Case 4:19-cv-01692 Document 28 Filed on 04/20/20 in TXSD Page 1 of 7
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                April 20, 2020
                                                                             David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        EXPERIENCE                   §    CIVIL ACTION NO.
        INFUSION CENTERS             §    4:19-cv-01692
        LLC,                         §
                  Plaintiff,         §
                                     §
                                     §
               vs.                   §    JUDGE CHARLES ESKRIDGE
                                     §
                                     §
        AAA TEXAS LLC, et al.,       §
                  Defendants.        §


                          OPINION GRANTING
                     MOTION FOR SUMMARY JUDGMENT
            Before the Court is a motion by Defendant AAA Texas LLC
       for summary judgment. Dkt 9. The issue is whether it is a proper
       party to this ERISA action for denial of benefits. Plaintiff
       Experience Infusion Centers LLC responded and also requested
       time for discovery under Rule 56(d). Dkt 10.
           The request for discovery is denied. Summary judgment is
       granted in favor of AAA Texas.
               1. Background
            Underlying this dispute is an assignment of medical benefits
       by nonparty John Cservek to Experience Infusion in exchange
       for $208,409.65 of medical services. Dkt 15 at ¶ 17. The amended
       complaint is rather devoid of detail about Cservek. Experience
       Infusion indirectly alleges that he is an employee of AAA Texas.
       Id at ¶¶ 5, 13. AAA Texas establishes by affidavit that he is not
       and has never been an employee of AAA Texas, but rather, he is
       the spouse of an employee. Dkt 9-1 at ¶ 3. Experience Infusion
       does not dispute this in its response.
Case 4:19-cv-01692 Document 28 Filed on 04/20/20 in TXSD Page 2 of 7




           Experience Infusion originally sued only Cservek and AAA
       Texas. Dkt 1-4. AAA Texas moved for summary judgment prior
       to discovery, raising the issue under consideration that it is not a
       proper party. Dkt 9 at 2. Experience Infusion in reaction moved
       to amend its complaint, dropping Cservek as a defendant and
       adding Blue Cross, Blue Shield of Texas (BCBS). Dkt 14. It now
       sues both AAA Texas (as employer) and BCBS (as plan
       administrator) for wrongful denial of benefits under ERISA
       § 502(a)(1)(B), 29 USC § 1132(a)(1)(B).
            Experience Infusion alleges that its business is to “provide
       infusion therapy” and that it provided such treatment to Cservek
       on referral from a physician due to an undisclosed diagnosis. Dkt
       15 at ¶¶ 11–12. It also alleges in conclusory terms that AAA
       Texas wrongfully denied payment. Id at ¶ 20. It pleads no facts
       related to any attempted collection of the amount asserted as
       owed. It does assert that it exhausted administrative remedies but
       states no facts in this regard. See id at ¶ 23.
           The amended complaint contains little detail about the
       medical plan at issue. It quotes an “assignment of benefits”
       provision. Dkt 15 at ¶ 5. But it neither quotes from nor describes
       any other aspect of the plan. It alleges that BCBS is “the plan
       administrator.” Id at ¶ 14. It also alleges that AAA Texas is a
       fiduciary “as the administrator” of the plan. Id at ¶ 13. It pleads
       no facts related to either contention.
           The Court held a status conference on September 27, 2019
       where it also heard argument on the pending motion. Dkt 23.
       The Court granted the then-pending motion to amend the
       complaint. Id at 6. As to proper party, the Court gave Experience
       Infusion one week to file a further amended complaint removing
       AAA Texas if determined not to be a proper party. Otherwise,
       the Court would rule upon the motion by AAA Texas. Id at 7.
       Experience Infusion chose to stand on its response to the motion
       for summary judgment, asserting that it sufficiently establishes
       AAA Texas as a proper party. Dkt 26 at 3. It also stood by its
       amended complaint as sufficient, noting that “no further
       subsequent amendments need be made at this time.” Id at 2.




                                        2
Case 4:19-cv-01692 Document 28 Filed on 04/20/20 in TXSD Page 3 of 7




           This matter was reassigned to this Court on November 4,
       2019. Dkt 27.
                2. Legal standard
            Rule 56(a) of the Federal Rules of Civil Procedure requires a
       court to enter summary judgment when the moving party
       establishes that it is entitled to judgment as a matter of law
       because no genuine dispute exists as to any material fact.
       See Trent v Wade, 776 F3d 368, 376 (5th Cir 2015). The Fifth
       Circuit holds that a fact is material if its resolution in favor of one
       party might affect the outcome of the lawsuit under governing
       law. Sossamon v Lone Star State of Texas, 560 F3d 316, 326 (5th Cir
       2009) (citations omitted). And the Fifth Circuit holds that a
       genuine dispute of material fact exists “when the ‘evidence is such that
       a reasonable jury could return a verdict for the nonmoving
       party.’” Nola Spice Designs LLC v Haydel Enterprises Inc, 783 F3d
       527, 536 (5th Cir 2015), quoting Anderson v Liberty Lobby, 477 US
       242, 248 (1986).
            A court reviewing a motion for summary judgment must
       draw all reasonable inferences in the light most favorable to the
       nonmoving party. Connors v Graves, 538 F3d 373, 376 (5th Cir
       2008). The moving party typically bears the entire burden to
       demonstrate the absence of a genuine issue of material fact. Nola
       Spice, 783 F3d at 536 (citation omitted); see also Celotex Corp v
       Catrett, 477 US 317, 323 (1986). But when a motion for summary
       judgment by a defendant presents a question on which the
       plaintiff bears the burden of proof at trial, the burden shifts to
       the plaintiff to proffer summary judgment proof establishing an
       issue of material fact warranting trial. Nola Spice, 783 F3d at 536
       (citations omitted). To meet this burden of proof, the evidence
       must be both competent and admissible at trial. Bellard v
       Gautreaux, 675 F3d 454, 460 (5th Cir 2012) (citations omitted).
            Rule 56 in no way requires that any discovery take place
       before summary judgment can enter. Washington v Allstate
       Insurance Co, 901 F2d 1281, 1285 (5th Cir 1990); see also Baker v
       American Airlines Inc, 430 F3d 750, 756 n 9 (5th Cir 2005). But it
       does allow a nonmovant to request a delay of summary judgment
       if shown by affidavit or declaration that “it cannot present facts




                                          3
Case 4:19-cv-01692 Document 28 Filed on 04/20/20 in TXSD Page 4 of 7




       essential to justify its opposition.” FRCP 56(d). A nonmovant
       “may not simply rely on vague assertions that additional
       discovery will produce needed, but unspecified, facts.” American
       Family Life Assurance Co of Columbus v Biles, 714 F3d 887, 894 (5th
       Cir 2013), quoting Raby v Livingston, 600 F3d 552, 561 (5th Cir
       2010). Any entitlement to discovery under Rule 56(d) “is not
       unlimited, and may be cut off when the record shows that the
       requested discovery is not likely to produce the facts needed by
       the plaintiff to withstand a motion for summary judgment.”
       Washington, 901 F2d at 1285, citing Paul Kadair Inc v Sony Corp of
       America, 694 F2d 1017, 1029–30 (5th Cir 1983).
           Where it appears that further discovery will not provide
       evidence creating a genuine issue of material fact, the district
       court may grant summary judgment. Raby, 600 F3d at 561,
       quoting Access Telecom Inc v MCI Telecommunications Corp, 197 F3d
       694, 720 (5th Cir 1999).
                3. Analysis
             AAA Texas argues that it is not and cannot be held liable in
       an action seeking to enforce rights under an ERISA plan because
       it is neither the plan itself nor an entity that exercised any control
       over the plan. Dkt 9 at 4; Dkt 12 at 3.
            Experience Infusion argues that a “universe of possible
       defendants” can potentially be liable under an ERISA plan. Dkt
       10 at 6–7, citing Harris Trust and Savings Bank v Salomon Smith
       Barney Inc, 530 US 238, 246 (2000); Schultz v Aviall Inc Long Term
       Disability Plan, 670 F3d 834, 836 (7th Cir 2012); Friedman v Pension
       Specialists Ltd, 2012 WL 983784, *3 (ND Ill). But the Fifth Circuit
       has clarified that “a party will be exposed to liability only if it
       exercises ‘actual control’ over the administration of the plan.”
       LifeCare Management Services LLC v Insurance Management
       Administrators Inc, 703 F3d 835, 844 (5th Cir 2013) (citations
       omitted); see also Mid-Town Surgical Center LLP v Humana Health
       Plan of Texas Inc, 16 F Supp 3d 767, 778 (SD Tex 2014). Indeed,
       Experience Infusion elsewhere recognizes this as controlling law.
       Dkt 10 at 7. The question, then, is simply whether it musters the
       evidence to raise a genuine dispute of material fact about this
       requirement.




                                         4
Case 4:19-cv-01692 Document 28 Filed on 04/20/20 in TXSD Page 5 of 7




          AAA Texas submits an affidavit from its “Senior HR
       Consultant” to establish several evidentiary points:
               o That AAA Texas is not an ERISA “employee
                 welfare benefit plan,” does not maintain or
                 administer any such plan, and did not maintain or
                 administer any such plan at any time relevant to the
                 allegations of Experience Infusion;
               o That AAA Texas has not been designated as the
                 “sponsor” or “administrator” of any such ERISA
                 plan at any relevant time;
               o That neither AAA Texas nor any AAA employee
                 “has served in a fiduciary capacity” with respect to
                 any such plan at any relevant time; and
               o That AAA Texas “had no role in the administration
                 or determination of any claim for medical or health
                 benefits or the appeal of any such claim” pertaining
                 to Cservek or services that may have been provided
                 to him by Experience Infusion.
       Dkt 9-1 at ¶¶ 4–7.
           It is ultimately the burden of Experience Infusion to
       establish the existence of the ERISA plan and who exercised
       control over that plan. For example, see Sleep Lab at West Houston
       v Texas Children Hospital, 2015 WL 3507894, **9–10 (SD Tex)
       (addressing plaintiff’s burden on motion to dismiss posture). But
       it provides no contradicting evidence. Its only submitted
       documentary evidence is a BCBS transaction form listing “Auto
       Club Enterprise” as the “Plan Sponsor” and BCBS as the
       “Payer.” Dkt 10 at 22. Nothing links the document on its face to
       AAA Texas. And it submits no affidavit connecting the
       document to AAA Texas in any way.
           The uncontroverted evidence establishes that AAA Texas
       was neither the plan nor had any actual control over the
       administration the plan. And no evidence suggests that AAA
       Texas played any role in the determination of a claim brought on
       behalf of Cservek. Experience Infusion thus fails to establish a




                                       5
Case 4:19-cv-01692 Document 28 Filed on 04/20/20 in TXSD Page 6 of 7




       genuine dispute of material fact as to whether AAA Texas is a
       proper party in this action.
           Experience Infusion attempts to forestall this conclusion
       with a request for discovery under Rule 56(d), asking “to depose
       the Defendant’s agents (including employees) and to review the
       plan documents (if they exist).” Dkt 10 at 4. It “would like the
       opportunity to gather testimony to demonstrate actual-control,
       outside of any contractual designation.” Id at 5.
            Rule 56(d) places the burden on Experience Infusion to
       establish that “specified facts” supporting its assertions
       “probably exist.” See American Family Life, 714 F3d at 894. It
       cannot rely on “vague assertions” that discovery “will produce
       needed, but unspecified, facts.” Ibid. Experience Infusion in no
       way meets this burden. Even looking beyond its Rule 56(d)
       affidavit, it alleges no facts in the amended complaint that AAA
       Texas exercised control over the ERISA plan. See generally Dkt
       15. And of considerable import, Experience Infusion fails to
       provide even a single document with AAA Texas’s name on it.
       No affidavit or document refers to any denial of benefits by AAA
       Texas or any attempted collection of the amount from it. And
       even though Experience Infusion purports to have exhausted
       administrative remedies, it submits not a single document in that
       regard. See Dkt 15 at ¶ 23. In short, nothing in any way suggests
       control by AAA Texas or any relation to a denial of benefits.
            AAA Texas also notes that admissible evidence in an ERISA
       action is generally limited solely to the administrative record,
       making discovery beside the point. Dkt 12 at 3–4; for example,
       see Jackson v NFL Disability & Neurocognitive Benefit Plan, 2017 WL
       2573404, *4 (SD Tex). While true, the Fifth Circuit has left open
       the possibility for discovery to resolve questions outside the
       merits of the coverage determination that may arise in an ERISA
       action. Crosby v Louisiana Health Service and Indemnity Co, 647 F3d
       258, 263 (5th Cir 2011). But any such discovery “has never been
       a license to engage in an unwieldy, burdensome, and speculative
       fishing expedition.” Id at 264, quoting Murphy v Deloitte & Touche
       Group Insurance Plan, 619 F3d 1151, 1163 (5th Cir 2010). A
       burdensome and harassing fishing expedition is precisely what
       Experience Infusion requests.



                                       6
Case 4:19-cv-01692 Document 28 Filed on 04/20/20 in TXSD Page 7 of 7




           On the record presented by Experience Infusion, it appears
       to the Court that further discovery will not provide evidence
       creating a genuine issue of material fact on the point raised by
       AAA Texas. Raby, 600 F3d at 561. Experience Infusion thus fails
       to meet its burden under Rule 56(d) to allow time to take
       discovery.
           The Court holds as a matter of law that AAA Texas is not a
       proper party to this action. AAA Texas argued in the alternative
       that Experience Infusion also failed to allege that any denial of
       benefits owed was arbitrary and capricious. Dkt 9 at 5–6. The
       Court finds no need to address this argument.
               4. Conclusion
           The motion by AAA Texas for summary judgment is
       GRANTED. Dkt 9.
         The Court DISMISSES WITH PREJUDICE all claims against
       AAA Texas LLC.
           SO ORDERED.


           Signed on April 20, 2020, at Houston, Texas.



                                   Hon. Charles Eskridge
                                   United States District Judge




                                      7
